Judgment, Supreme Court, New York County (Felice Shea, J.), rendered February 9, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing her, as a second felony offender, to concurrent terms of 4 1/2 to 9 years, unanimously affirmed.
The trial court was not obligated to order, sua sponte, a competency hearing pursuant to CPL 730.30 (1), where defendant apparently dozed at times during the trial. Defendant demonstrated a keen understanding of the proceedings by, among other things, filing pro se motions for new counsel and bail, participating in plea bargaining and jury selection, and doing legal research, and otherwise showed no signs of a mental disease or defect. Concerned about her drowsiness, both defense counsel and the court asked her and her husband about it, and were given varying explanations, including boredom, nervousness, and keeping late hours. Not until sentencing did defendant mention that she was taking medication for tuberculosis that made her sleepy. Even if this unsupported claim were true, it provided no grounds for suspecting defendant’s competence. We note that, since defendant did not seek leave to appeal from the court’s order denying her subsequent motion to vacate judgment (CPL 440.10), raising similar issues, that order is not before this Court. We have *475considered defendant’s other claim that her trial counsel was ineffective and find it to be without merit. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.